Citation Nr: 0123187	
Decision Date: 09/24/01    Archive Date: 10/02/01

DOCKET NO.  99-06 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a chronic back 
disorder.

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
disability of the elbows.

3.  Entitlement to an initial compensable disability rating 
for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from October 1967 to June 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February and September 1998 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky.

By decision in November 2000, the Board denied the veteran's 
claims.  The veteran appealed to the United States Court of 
Appeals for Veterans Claims (Court).  By an April 2001 order, 
the Court granted the Secretary's unopposed motion for remand 
in light of Holliday v. Principi, 14 Vet. App. 280 (2001), 
thereby vacating the Board's November 2000 decision and 
remanding the matter for further proceedings.  

In February 1998, the RO granted service connection for 
tinnitus, and rated the disability as noncompensably 
disabling, effective December 2, 1997.  In May 1999, the RO 
increased the rating to 10 percent, effective December 2, 
1997.  By letter dated in June 1999, the RO told the veteran 
that a 10 percent rating is the maximum rating percentage 
allowable and that this rating grants the benefit sought on 
appeal.  The RO also told the veteran that the disability did 
not present unusual circumstances that would warrant 
consideration of an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1) (2000).  The veteran 
did not disagree with the determination.

The veteran is in receipt of the highest schedular evaluation 
assignable for tinnitus pursuant to 38 C.F.R. § 4.87, 
Diagnostic Code 6260 (2000) and the record reflects that the 
RO has afforded the veteran consideration of entitlement to 
an evaluation in excess of the current 10 percent rating 
pursuant to referral under the provisions of 38 C.F.R. 
§ 3.321(b) (2000).  No additional consideration of this 
matter is warranted.   

In a notation received in April 1999, the veteran's physician 
stated that the veteran was disabled.  The veteran may wish 
to pursue a claim of entitlement to a permanent and total 
disability rating for pension purposes.  The matter is 
referred to the RO.


REMAND

As alluded to above, in April 2001 the Court vacated the 
Board's November 2000 decision and remanded the case in light 
of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000). 

The VCAA law redefines the obligations of VA with respect to 
the duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

VA issued regulations to implement the VCAA in August 2001. 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have not been 
satisfied, the regulatory provisions likewise are not 
satisfied.  

In Holliday v. Principi, 14 Vet. App. 280, the Court held 
that all provisions of the VCAA are potentially applicable to 
all claims for VA benefits.  Because the criteria for 
providing notice, developing evidence, and deciding benefits 
have been fundamentally altered, a remand of the issues on 
appeal is required for compliance with the notice and duty to 
assist provisions contained in the new law.  In addition, 
because the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the appellant if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)). 

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

Regarding the back disability claim, the veteran maintains 
that he injured his back in combat and while carrying 
supplies.  The veteran's DD Form-214 reflects that his awards 
include a Bronze Star Medal and Purple Heart, and lay 
statements asserting that the veteran injured his back during 
service are of record.  Additionally, in March 1999 the 
veteran's sister recalled that he underwent back surgery at 
Western Baptist Medical Center in Memphis, Tennessee.  In 
notations received in April 1998 and February 1999, I.M., 
M.D., stated that he had treated the veteran for severe back 
pain over several years and noted that x-rays revealed 
osteoarthritis changes.  Because the record does not contain 
any clinical reports or medical entries from I.M., M.D., or 
Western Baptist Medical Center, or a definitive diagnosis of 
the veteran's back disorder and a medical nexus opinion 
addressing the etiology of his back disorder, an attempt to 
obtain those medical reports must be made and a 
contemporaneous VA examination is needed.  

Regarding the bilateral hearing loss claim, the record shows 
that the veteran and his family, in essence, maintain that he 
has increased difficulty with his hearing to include hearing 
conversations.  (See Lay statements submitted in February and 
March 1999).  The veteran's last VA examination for 
compensation purposes was conducted in January 1998.  A more 
contemporaneous VA examination is need to assist with making 
an informed decision regarding the veteran's current level of 
hearing impairment.  38 C.F.R. § 4.2 (2000); Caffrey v. 
Brown, 6 Vet. App. 377 (1994); Green v. Derwinski, 1 Vet. 
App. 121 (1991).

In September 2000, the veteran submitted an award decision 
from the Social Security Administration (SSA).  Medical 
reports relied upon when rendering that decision are not of 
record.  Medical records from the SSA that could be relevant 
to the veteran's claim must be secured.  38 U.S.C.A. § 5103A 
(West Supp. 2001).  Accordingly, the issues on appeal, 
including the issue of whether new and material evidence has 
been submitted are deferred pending receipt of any SSA 
records.  

Accordingly, this case is remanded for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001) are fully complied with and 
satisfied. 

2.  The RO should contact the veteran, via 
his attorney, and request that he provide 
the names, addresses and dates of 
treatment of all VA and non-VA providers 
of medical treatment and/or evaluation for 
his back, elbows, and bilateral hearing 
loss since service.  All identified 
providers should be requested to provide a 
copy of such treatment reports, not 
already of record.  Any authorization 
necessary for the release of such 
documents should be obtained from the 
veteran.  Facilities contacted should 
include the Parkway Regional Hospital in 
Fulton, Kentucky, Western Baptist Medical 
Center in Memphis, Tennessee, and Doctors 
Indu Malik and Robert Clendenin.

3.  The RO should obtain from the SSA the 
records pertinent to the veteran's claim 
for Social Security disability benefits, 
to include the medical records relied 
upon concerning that claim.

4.  The RO should schedule the veteran 
for the appropriate VA examination(s) in 
order to determine the nature, extent, 
and etiology of current back disability, 
and, if deemed appropriate, disability of 
the elbows.  All indicated tests and 
studies should be performed and all 
findings reported in detail.  The claims 
file must be made available to the 
examiner(s) in conjunction with the 
examination(s).  The examiner(s) should 
specify which disabilities are present, 
and if found present, offer an opinion as 
to whether it is at least as likely as 
not that the veteran's disabilities were 
incurred in, aggravated by, or related to 
active service, including any in-service 
trauma or treatment.  A complete 
rationale should be provided for any 
opinion offered.  

5.  The veteran should then be afforded a 
VA audiological evaluation with 
audiometric studies to determine the 
current severity of his bilateral hearing 
loss.  See generally 38 C.F.R. § 4.85 
(2000).

6.  Thereafter, the RO should 
readjudicate the issues on appeal.  If 
any benefit sought on appeal remains 
denied, the veteran and his attorney 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The purpose of this remand is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case either favorable or unfavorable at 
this time.  No action is required of the veteran until he is 
notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


